Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Menderes Akdag, and I, Bruce S. Rosenbloom, each certify to the best of our knowledge, based upon a review of the Annual Report on Form 10-K for the year ended March 31, 2013 (the “Report”) of the Registrant, that: the Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and the information contained in the Report, fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: May 28, 2013 By: /s/Menderes Akdag Menderes Akdag Chief Executive Officer and President By: /s/Bruce S. Rosenbloom Bruce S. Rosenbloom Chief Financial Officer
